UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A (Amendment No. 1) (Mark One) S ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-8198 HSBC FINANCE CORPORATION (Exact name of registrant as specified in its charter) Delaware 86-1052062 (State of incorporation) (I.R.S. Employer Identification No.) 26525 North Riverwoods Boulevard, Mettawa, Illinois (Address of principal executive offices) (Zip Code) (224) 544-2000 Registrant’s telephone number, including area code Securities registered pursuant to Section 12(b) of the Act: Title of Each Class Name of Each Exchange on Which Registered 6 3/4% Notes due May 15, 2011 New York Stock Exchange 5.7% Notes due June 1, 2011 New York Stock Exchange Floating Rate Notes due April 24, 2012 New York Stock Exchange 5.9% Notes due July 19, 2012 New York Stock Exchange Floating Rate Notes due July 19, 2012 New York Stock Exchange Floating Rate Notes due September 14, 2012 New York Stock Exchange Floating Rate Notes due January 15, 2014 New York Stock Exchange 5.25% Notes due January 15, 2014 New York Stock Exchange 5.0% Notes due June 30, 2015 New York Stock Exchange 5.5% Notes due January 19, 2016 New York Stock Exchange Floating Rate Notes due June 1, 2016 New York Stock Exchange 6.875% Notes due January 30, 2033 New York Stock Exchange 6% Notes due November 30, 2033 New York Stock Exchange Depositary Shares (each representing one-fortieth share of 6.36% Non-Cumulative Preferred Stock, Series B, no par, $1,000 liquidation preference) New York Stock Exchange Guarantee of Preferred Securities of HSBC Finance Capital Trust IX New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes SNo £ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes £No S Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes SNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes £No £ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. S Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer £Accelerated filer £Non-accelerated filer S Smaller reporting company £ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £No S As of February 25, 2011, there were 66 shares of the registrant’s common stock outstanding, all of which are owned by HSBC Investments (North America) Inc. DOCUMENTS INCORPORATED BY REFERENCE None. EXPLANATORY NOTE This Amendment on Form10-K/A is filed pursuant to Rule 15d-21 solely for purposes of filing the Annual Report on Form 11-K for the HSBC – North America (U.S.) Tax Reduction Investment Plan for the fiscal year ended December 31, 2010. Item 15. Exhibits and Financial Statement Schedules. (a)(3)Exhibits. 31 Certification of Chief Executive Officer and Chief Financial Officer pursuant to Section302of the Sarbanes-Oxley Act of 2002 32 Certification of Chief Executive Officer and Chief Financial Officer pursuant to Section906of the Sarbanes-Oxley Act of 2002 Annual Report on Form 11-K for the HSBC – North America (U.S.) Tax Reduction Investment Plan Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. HSBC Finance Corporation (Registrant) /s/ MICK FORDE Mick Forde Senior Vice President, General Counsel – Corporate & Assistant Secretary Date: June 29, 2011 Exhibit Index. 31 Certification of Chief Executive Officer and Chief Financial Officer pursuant to Section302of the Sarbanes-Oxley Act of 2002 32 Certification of Chief Executive Officer and Chief Financial Officer pursuant to Section906of the Sarbanes-Oxley Act of 2002 Annual Report on Form 11-K for the HSBC – North America (U.S.) Tax Reduction Investment Plan
